DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(b) rejection of claims 6-8, 11-12, 16-17 is withdrawn due to Applicant’s amendment, and clarification of the three-layer structure in claim 17 as referring to the stack of the PET film/ adhesive film/ PET film, in the response filed on July 15, 2021.
The 35 U.S.C. 103 rejections of claims 1-16, 18-20 over Hwang in view of Shimizu, as evidenced by Storfer-Isser, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on July 15, 2021.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, 13-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 20120314160) in view of Shimizu (US 2006/0251907) and Inokuchi (US 2011/0251351), as evidenced by Storfer-Isser (US 20110293871).

Storfer-Isser teaches that the tensile modulus is the Young’s modulus ([0037]).

    PNG
    media_image1.png
    365
    809
    media_image1.png
    Greyscale

Hwang teaches that the second (meth)acrylic adhesive layer 42 which forms the second surface of the adhesive film 4 (Fig. 4) is peeled cleanly from a polyethylene terephthalate (PET) film since the PET film functions as a releasing film ([0091]), but fails to disclose a peel strength with respect to the PET film.   
However, Shimizu teaches that when an adhesive layer is peeled cleanly (no adverse effect on surface flatness of an adhesive [0185]) from a resin film which functions as a releasing film (easily released [0185]), the adhesive layer has a peel strength of about 1.0 N/mm (surface flatness/smoothness [0163]) with respect to the resin film (Examples 1-4, Table 1 [0184]).

In addition, Hwang teaches that the first (meth)acrylic adhesive layer 41 is formed from a composition for the first (meth)acrylic adhesive layer, the composition comprising a (meth)acrylic resin ((meth)acrylic acid ester-based [0028]) Although Hwang is silent regarding a glass transition temperature of the (meth)acrylic resin, Hwang teaches that the glass transition temperature of the (meth)acrylic resin is adjusted to suit the application (Examples [0029]).  
Inokuchi teaches that an adhesive film (adhesive layer [0077]) comprises a composition comprising a (meth)acrylic resin having a glass transition temperature of 45°C ([0079]) which is within the claimed range of about 30°C to about 70°C, for the purpose of providing the desired adhesive force to an adherend having low polarity at low temperature ([0082]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have comprised a (meth)acrylic resin that has a glass transition temperature that is within a range of about 30°C to about 70°C, in the composition for the first (meth)acrylic adhesive layer, forming the first (meth)acrylic adhesive layer of the adhesive film of Hwang, in order to obtain the desired adhesive force to an adherend having low polarity at low temperature, as taught by Inokuchi.


Storfer-Isser teaches that the tensile modulus is the Young’s modulus ([0037]).
Hwang teaches that the third (meth)acrylic adhesive layer which forms the second surface of the adhesive film, can be peeled cleanly from a polyethylene terephthalate (PET) film which functions as a releasing film ([0091]), but fails to disclose a peel strength with respect to the PET film.   
However, Shimizu teaches that when an adhesive layer can be peeled cleanly (no adverse effect on surface flatness of an adhesive [0185]) from a resin film which functions as a releasing film (easily released [0185]), the adhesive layer has a peel strength of about 1.0 N/mm (surface flatness/smoothness [0163]) with respect to the resin film (Examples 1-4, Table 1 [0184]).

In addition, Hwang teaches that the first (meth)acrylic adhesive layer 41 is formed from a composition for the first (meth)acrylic adhesive layer, the composition comprising a (meth)acrylic resin ((meth)acrylic acid ester-based [0028]).  Although Hwang is silent regarding a glass transition temperature of the (meth)acrylic resin, Hwang teaches that the glass transition temperature of the (meth)acrylic resin is adjusted to suit the application (Examples [0029]).  
Inokuchi teaches that an adhesive film (adhesive layer [0077]) comprises a composition comprising a (meth)acrylic resin having a glass transition temperature of 45°C ([0079]) which is within the claimed range of about 30°C to about 70°C, for the purpose of providing the desired adhesive force to an adherend having low polarity at low temperature ([0082]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have comprised a (meth)acrylic resin that has a glass transition temperature that is within a range of about 30°C to about 70°C, in the composition for the first (meth)acrylic adhesive layer, forming the first (meth)acrylic adhesive layer of the adhesive film of Hwang, in order to obtain the desired adhesive force to an adherend having low polarity at low temperature, as taught by Inokuchi.

Regarding claim 4, Hwang teaches that the first (meth)acrylic adhesive layer 41 can have a thickness of 4 to 50 µm ([0022]), and that a total thickness of the adhesive film can be 10 to 80 µm [(0033]) such that the first (meth)acrylic adhesive layer can have a thickness within a range of about 5% to about 62% of a total thickness of the adhesive film, which overlaps the claimed range of about 15% to about 60%.
Regarding claim 5, Hwang teaches that the first (meth)acrylic adhesive layer is formed by coating the composition for the first (meth)acrylic adhesive layer, followed by curing ([0023]).
Regarding claim 6, Hwang teaches that the composition for the first (meth)acrylic adhesive layer, comprises the (meth)acrylic resin (acryl polymer may include a (meth)acrylic acid ester-based [0028]) having a weight average molecular weight of 500,000 ([0027]) which is within the claimed range of about 1,000,000 or less, and a curing agent ([0051]).
Regarding claim 9, Hwang teaches that the second (meth)acrylic adhesive layer 42 can have a thickness of 5 to 50 µm ([0022]), and that a total thickness of the adhesive film can be 10 to 80 µm ([0022]) such that the second (meth)acrylic adhesive layer can have a thickness within a range of about 6% to about 62% of a total thickness of the adhesive film, which overlaps the claimed range of about 15% to about 60%.

Regarding claim 14, Hwang teaches that the third (meth)acrylic adhesive layer can be formed of the same composition as the second (meth)acrylic adhesive layer (the adhesive layers being formed of the same … composition [0052]).
Regarding claim 15, although Hwang fails to teach an embodiment where the third (meth)acrylic adhesive layer comprises two or more (meth)acrylic adhesive layers, Hwang teaches that the adhesive film can comprise more than three layers of (meth)acrylic adhesive layers (multi-layered, for example, at least triple-layered [0021]) having different tensile moduli ([0021]), such that one of ordinary skill in the art at the time, would have been motivated to have formed the third (meth)acrylic adhesive layer with two or more different (meth)acrylic adhesive layers, for the purpose of providing the desired combination of different tensile moduli, to suit a particular application.
Regarding claims 18-19, Hwang teaches an optical member comprising a polarizing plate ([0009]) comprising an optical element (polarizer [0009]) and the adhesive film (pressure-sensitive adhesive layer [0009]) formed on at least one surface (attached to at least one surface [0009]) of the optical element (polarizer [0009]), the polarizing plate being a multilayer optical film ([0076]) and hence is a species of an optical film.
.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Shimizu and Inokuchi, as evidenced by Storfer-Isser, as applied to claims 1-6, 9, 13-15, 18-20 above, and further in view of Kataoka (US 2014/0377551).
Hwang, as modified by Shimizu and Inokuchi, as evidenced by Storfer-Isser, teaches the adhesive film comprising the at least two (meth)acrylic adhesive layers comprising the first (meth)acrylic adhesive layer formed of the composition for the first (meth)acrylic adhesive layer comprising the (meth)acrylic resin and the curing agent, and the second (meth)acrylic adhesive layer formed of the composition for adhesive layers comprising the (meth)acrylic resin and the curing agent, as described above.
Regarding claim 7, Hwang teaches that the curing agent comprises a polyisocyanate curing agent (multifunctional isocyanate cross-linking agent [0035]), but fails to teach that it is modified with an allophanate group.
However, Kataoka teaches that in a composition for adhesive layers (adhesive composition [0094]), comprising a (meth)acrylic resin ([0094]), the polyisocyanate curing agent is modified with an allophanate group ([0095]), for the purpose of providing the desired modification of cured physical properties.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have modified the polyisocyanate curing agent in the composition for the first (meth)acrylic adhesive layer, forming the first (meth)acrylic adhesive layer, with an allophanate group, and further, to have modified the polyisocyanate curing agent in the 
Regarding claim 8, Hwang teaches that the curing agent (multifunctional cross-linking agent [0036]) is present in an amount of 10 parts by weight relative to 100 parts by weight of the (meth)acrylic resin (acryl polymer [0036]), for the purpose of providing the desired cohesion and durability ([0036]), but which is too low and is outside of the claimed range of about 15 parts by weight to about 70 parts by weight.
However, Kataoka teaches that in a composition for adhesive layers (adhesive composition [0094]), comprising a (meth)acrylic resin ([0094]), an amount of curing agent can be increased from 10 to 15 parts by weight relative to 100 parts by weight of the (meth)acrylic resin, which is within the claimed range of about 15 parts by weight to about 70 parts by weight, for the purpose of increasing the desired cohesive strength and heat resistance ([0101]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have increased the amount of curing agent, in the composition for the first (meth)acrylic adhesive layer, forming the first (meth)acrylic adhesive layer of the adhesive film of Hwang, to one that is within a range of about 15 parts by weight to about 70 parts by weight, in order to increase the desired cohesive strength and heat resistance, as taught by Kataoka.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Shimizu and Inokuchi, as evidenced by Storfer-Isser, as applied to claims 1-6, 9, 13-15, 18-20 above, and further in view of Takamatsu (US 2010/0316872).
Hwang, as modified by Shimizu and Inokuchi, as evidenced by Storfer-Isser, teaches the adhesive film comprising the at least two (meth)acrylic adhesive layers comprising the first (meth)acrylic adhesive layer and the second (meth)acrylic adhesive layer, as described above.  
Regarding claim 10, Hwang teaches that the second (meth)acrylic adhesive layer is formed of a composition for adhesive layers, comprising a (meth)acrylic resin (acryl polymer may include a (meth)acrylic acid ester-based [0028]) and a curing agent ([0051]).  Although Hwang is silent regarding a glass transition temperature of the (meth)acrylic resin, Hwang teaches that the glass transition temperature of the (meth)acrylic resin is adjusted to suit the application (Examples [0029]).  
Takamatsu teaches that an adhesive film ([0046]) comprises a (meth)acrylic adhesive resin (component (A) is a (meth)acrylic polymer [0049]) having a glass transition temperature of -50°C ([0050]) which is within the claimed range of about -60 to about -20°C, for the purpose of providing the desired wetting of the applied substrate at room temperature ([0049]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have comprised a (meth)acrylic resin that has a glass transition temperature that is within a range of about -60 to about -20°C, in the composition for adhesive layers, forming the second (meth)acrylic adhesive layer of the adhesive film of Hwang, 
Regarding claim 11, Hwang teaches that the second (meth)acrylic adhesive layer is formed of a composition for adhesive layers comprising a (meth)acrylic resin (acryl polymer may include a (meth)acrylic acid ester-based [0028]) that has a weight average molecular weight of 500,000 ([0027]) which is within the claimed range of about 1,000,000 or less, and a curing agent ([0051]).  Although Hwang is silent regarding a glass transition temperature of the (meth)acrylic resin, Hwang teaches that the glass transition temperature of the (meth)acrylic resin is adjusted to suit the application(Examples [0029]).  
Takamatsu teaches that an adhesive film ([0046]) comprises a composition comprising a (meth)acrylic resin (component (B) is a (meth)acrylic polymer [0054]) having a glass transition temperature of 80 to 120°C ([0054]) which is within the claimed range of about 25 to about 120°C, for the purpose of providing the desired heat resistance and adhesion under heating ([0054]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have comprised a (meth)acrylic resin that has a glass transition temperature that is within a range of about 25 to about 120°C, in the composition for adhesive layers forming the second (meth)acrylic adhesive layer of the adhesive film of Hwang, in order to obtain the desired heat resistance and adhesion under heating, as taught by Takamatsu.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Shimizu, Inokuchi and Takamatsu, as evidenced by Storfer-Isser, as applied to claims 10-11 above, and further in view of Kataoka (US 2014/0377551).
Hwang, as modified by Shimizu, Inokuchi and Takamatsu, as evidenced by Storfer-Isser, teaches the adhesive film comprising the at least two (meth)acrylic adhesive layers comprising the first (meth)acrylic adhesive layer formed of the composition for the first (meth)acrylic adhesive layer comprising the (meth)acrylic resin and the curing agent, and the second (meth)acrylic adhesive layer formed of the composition for adhesive layers comprising the (meth)acrylic resin and the curing agent, as described above.  In addition, Hwang teaches that the curing agent comprises a polyisocyanate curing agent (multifunctional isocyanate cross-linking agent [0035]), but fails to teach that it is modified with an allophanate group.
However, Kataoka teaches that in a composition for adhesive layers (adhesive composition [0094]), comprising a (meth)acrylic resin ([0094]), the polyisocyanate curing agent is modified with an allophanate group ([0095]), for the purpose of providing the desired modification of cured physical properties.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have modified the polyisocyanate curing agent in the composition for the first (meth)acrylic adhesive layer, forming the first (meth)acrylic adhesive layer, with an allophanate group, and further, to have modified the polyisocyanate curing agent in the composition for adhesive layers, forming the second (meth)acrylic adhesive layer, with an allophanate group, in the adhesive film of Hwang, in order to obtain the desired modification of cured physical properties, as taught by Kataoka.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Shimizu and Inokuchi, as evidenced by Storfer-Isser, as applied to claims 1-6, 9, 13-15, 18-20 above, and further in view of Takeda (US 2014/0300965).
Hwang, as modified by Shimizu and Inokuchi, as evidenced by Storfer-Isser, teaches the adhesive film as described above.  In addition, Hwang teaches an optical member (polarizing plate 2 [0013]) comprising an optical element (protective film 23 [0013]) on the adhesive film (layer 22 [0013], Fig. 2), but fails to teach that the optical element 23 has a pencil hardness of about HB or higher on the adhesive film 22.  
However, Takeda teaches that in an optical member (optical film laminate [0071]) comprising an optical element (polarizer protection functional layer 54 + surface protection layer 56 [0071]) on an adhesive film (layer 70 [0066], Fig. 2), the optical element has a pencil hardness of 3H (hard coating layer (HC layer) which is a surface protection layer [0075]), which is within the claimed range of about HB or higher, for the purpose of providing the desired scratch resistance (scratch hardness [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the optical element of the optical member of Hwang, with a pencil hardness within a range of about HB or higher, in order to obtain the desired scratch resistance, as taught by Takeda.
 
Response to Arguments
Applicant’s arguments regarding claims 1-16, 18-20 have been considered but are moot because of the new references in the new grounds of rejection.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782